DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2019/011823, filed 03/20/2019 claims foreign priority to 2018-056398, filed 03/23/2018 and claims foreign priority to 2019-049010, filed 03/15/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga et al. (US 2017/0115386 A1).
Regarding independent Claim 1, Morinaga et al. (‘386) anticipates “a radar apparatus (paragraph 1: a radar apparatus that uses a chirp wave and a signal processing method of the radar apparatus) that is mountable to a vehicle (paragraph 19: Figure 1: the on-board system 1 is mounted in a vehicle), the radar apparatus comprising: 
a transmitting unit that is configured to transmit a transmission signal that is a pulse 5signal or a chirp signal (paragraph 24: the radar apparatus 10 operates as an FMC-type radar that transmits and receives a chirp wave) at a repetition period that is set (paragraph 23: Figure 2: the transmission circuit 20 alternately repeats a first modulation period in which a high-frequency signal (chirp) that is frequency-modulated such that the frequency changes in the shape of a sawtooth-waveform is generated a plurality of times, and a second modulation period);
a receiving unit that is configured to receive a reflection signal that is generated as a result of the transmission signal transmitted by the transmitting unit (paragraph 24: the radar apparatus 10 operates as an FMC-type radar that transmits and receives a chirp wave) being reflected by a target object (paragraph 27: the reception antenna 50 is an antenna for receiving a radar wave (reflected wave) reflected by a target); 
a setting unit that is configured to set, as the repetition period of a next processing 10cycle, a repetition period that differs from the repetition period of a current processing cycle (paragraph 23: Figure 2: the transmission circuit 20 alternately repeats a first modulation period  in which a high-frequency signal (chirp) that is frequency-modulated such that the frequency changes in the shape of a sawtooth-waveform is generated a plurality of times, and a second modulation period) in which a high-frequency signal (frequency-modulated continuous wave [FMCW]) that is frequency-modulated such that the frequency increases and decreases in the shape of a triangular waveform is generated); 
a detecting unit that is configured to detect a target object signal that indicates the target object from the reflection signals received by the receiving unit (paragraph 31: the processing unit 70 analyzes the beat signal BT for each antenna element 51, and thereby performs the various processes that are provided, including the target detection process for calculating the observation values for each target that reflects the radar waves); 
an observing unit that is configured to calculate a velocity observation value from the target object signal detected by the detecting unit, in which the velocity observation value is 15an observation value of a relative velocity in relation to the target object  (paragraph 37: at S150, the processing unit 70 calculates the distance and the relative  speed using a method known in FMCW radars, based on the frequencies of the two peaks combined in the pair-matching process; paragraph 45: Figure 6(a) is an example of the calculation result (second modulation output) for distance and speed based on the second modulation data); 
an estimating unit that is configured to calculate, regarding an initial detection target object, a plurality of velocity estimation values in which velocity folding from k times to k + n times (k being an integer, and n being an integer that is 1 or greater) is presumed, using the velocity observation value calculated by the observing unit, in which the initial detection 20target object is the target object that is initially detected by the detecting unit in the current processing cycle (Figure 3: the flowchart is performed at least once.. [when k=0 and n is one], the steps in the flowchart is repeated integer number of times, not fraction]);
a predicting unit that is configured to calculate a velocity prediction value from each of the plurality of velocity estimation values calculated by the estimating unit, in which the velocity prediction value is a prediction value of the velocity observation value in the next 25processing cycle (paragraph 16: Figure 5: flowchart of a distance and speed determining process; paragraph 44: at S320, for each extraction result at S310, from the calculation result for speed based on the first modulation data, that is, speed including ambiguity caused by phase folding back, the processing unit 70 determines a plurality of speeds within a speed detection range corresponding thereto… from the plurality of speeds, the processing unit 70 selects the speed closest to the calculation result for speed based on the second modulation data as a true value…as a result, the processing unit 70 uses the value as the speed of an object present at the distance of interest and ends the present process);
a matching processing unit that is configured to perform, in the next processing cycle, association of the velocity prediction value calculated by the predicting unit and the velocity observation value calculated by the observing unit in the next processing cycle  (paragraph 7: the second processing unit uses a beat signal obtained by transmitting and receiving a predetermined second modulation wave…the second processing unit determines at least speed that is uniquely determined within the speed measurement range, from Doppler frequency included in frequency components indicating a target; paragraph 47: a second processing means is functionally configured by steps S110 to S150 shown in FIG. 3…steps S110 to S150 correspond to a second process…a speed determining means is functionally configured by step S200 shown in Figure 3…step S200 corresponds to a speed determining process; Figure 6); and 
35a determining unit that is configured to determine the relative velocity from the velocity prediction value and the velocity observation value based on a result of the association by the matching processing unit (paragraph 7: the speed determining unit determines a measurement result for speed expressed by a resolution obtained by the first processing unit by comparing a calculation result of the first processing unit and a calculation result of the second processing unit; Figure 3: S200 fix distance and speed).   
Regarding Claim 2, Mitsutoshi (‘873) anticipates “a5 radar apparatus (paragraph 1: a radar apparatus that uses a chirp wave and a signal processing method of the radar apparatus) that is mountable to a vehicle (paragraph 19: Figure 1: the on-board system 1 is mounted in a vehicle), the radar apparatus comprising: 
a transmitting unit that is configured to transmit a transmission signal that is a pulse signal or a chirp signal at a repetition period that is set (paragraph 24: the radar apparatus 10 operates as an FMC-type radar that transmits and receives a chirp wave) at a repetition period that is set (paragraph 23: Figure 2: the transmission circuit 20 alternately repeats a first modulation period in which a high-frequency signal (chirp) that is frequency-modulated such that the frequency changes in the shape of a sawtooth-waveform is generated a plurality of times, and a second modulation period); 
a receiving unit that is configured to receive a reflection signal that is generated as a result of the transmission signal transmitted by the transmitting unit being reflected by a target 10object (paragraph 24: the radar apparatus 10 operates as an FMC-type radar that transmits and receives a chirp wave) being reflected by a target object (paragraph 27: the reception antenna 50 is an antenna for receiving a radar wave (reflected wave) reflected by a target); 
a setting unit that is configured to set, as the repetition period of a next processing cycle, a repetition period that differs from the repetition period of a previous processing cycle (paragraph 23: FIG. 2, the transmission circuit 20 alternately repeats a first modulation period  in which a high-frequency signal (chirp) that is frequency-modulated such that the frequency changes in the shape of a sawtooth-waveform is generated a plurality of times, and a second modulation period) in which a high-frequency signal (frequency-modulated continuous wave [FMCW]) that is frequency-modulated such that the frequency increases and decreases in the shape of a triangular waveform is generated); 
a detecting unit that is configured to detect a target object signal that indicates the target object from the reflection signals received by the receiving unit (paragraph 31: the processing unit 70 analyzes the beat signal BT for each antenna element 51, and thereby performs the various processes that are provided, including the target detection process for calculating the observation values for each target that reflects the radar waves); 
15an observing unit that is configured to calculate a velocity observation value from the target object signal detected by the detecting unit, in which the velocity observation value is an observation value of a relative velocity in relation to the target object (paragraph 37: at S150, the processing unit 70 calculates the distance and the relative  speed using a method known in FMCW radars, based on the frequencies of the two peaks combined in the pair-matching process; paragraph 45:  FIG. 6(a) is an example of the calculation result (second modulation output) for distance and speed based on the second modulation data); 
an estimating unit that is configured to calculate, regarding an initial detection target object, a plurality of velocity estimation values in which velocity folding from k times to k + 20n times (k being an integer, and n being an integer that is 1 or greater) is presumed, using the velocity observation value calculated by the observing unit, in which the initial detection target object is the target object that is initially detected by the detecting unit in the previous processing cycle (Figure 3: the flowchart is performed at least once.. [when k=0 and n is one], the steps in the flowchart is repeated integer number of times, not fraction]); 
a predicting unit that is configured to calculate a velocity prediction value from each 25of the plurality of velocity estimation values calculated by the estimating unit, in which the velocity prediction value is a prediction value of the velocity observation value in the next processing cycle (paragraph 16: Figure 5: flowchart of a distance and speed determining process; paragraph 44: at S320, for each extraction result at S310, from the calculation result for speed based on the first modulation data, that is, speed including ambiguity caused by phase folding back, the processing unit 70 determines a plurality of speeds within a speed detection range corresponding thereto …from the plurality of speeds, the processing unit 70 selects the speed closest to the calculation result for speed based on the second modulation data as a true value…as a result, the processing unit 70 uses the value as the speed of an object present at the distance of interest and ends the present process); 
a matching processing unit that is configured to perform, in the next processing cycle, 36association of the velocity prediction value calculated by the predicting unit and the velocity observation value calculated by the observing unit in the next processing cycle (paragraph 7: the second processing unit uses a beat signal obtained by transmitting and receiving a predetermined second modulation wave…the second processing unit determines at least speed that is uniquely determined within the speed measurement range, from Doppler frequency included in frequency components indicating a target; paragraph 47: a second processing means is functionally configured by steps S110 to S150 shown in FIG. 3…steps S110 to S150 correspond to a second process…a speed determining means is functionally configured by step S200 shown in Figure 3…step S200 corresponds to a speed determining process; Figure 6); and 
a determining unit that is configured to determine the relative velocity from the velocity prediction value and the velocity observation value based on a result of the 5association by the matching processing unit (paragraph 7: the speed determining unit determines a measurement result for speed expressed by a resolution obtained by the first processing unit by comparing a calculation result of the first processing unit and a calculation result of the second processing unit), in the next and subsequent processing cycles (paragraph 7: the speed determining unit determines a measurement result for speed expressed by a resolution obtained by the first processing unit by comparing a calculation result of the first processing unit and a calculation result of the second processing unit; Figure 3: S200 fix distance and speed).   
Regarding Claim 18, which is dependent on independent claim 1, Morinaga et al. (‘386) anticipates all the claimed invention of claim 1. Morinaga et al. (‘386)  further anticipates “a warning determining unit that is configured to determine whether a warning is to be 15outputted, with the target object of which the relative speed is determined by the determining unit as a warning subject (paragraph 21: the driving assistance ECU 100 performs various processes for assisting in driving of the vehicle by a driver, based on the observation values (Rz, Vz, and θz) of each target inputted from the radar apparatus 10…as processes related to driving assistance, for example, there is a process for displaying a warning to the driver that an approaching object is present, and a process for performing vehicle control to avoid collision with an approaching object through control of a brake system, a steering system, or the like)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1), and further in view of Tabary et al. (US 2008/0211714 A1).
Regarding Claim 3, which is dependent on independent claim 1, Morinaga et al. (‘386) discloses the claimed invention of claim 1. Morinaga et al. (‘386) does not explicitly disclose “the estimating unit is configured to calculate the plurality of velocity estimation values for velocity folding from k times to k + n times (k being an integer that is 0 or less, n 10being an integer that is 1 or greater, and k + n being an integer that is 0 or greater.”
Tabary et al. (‘714) relates to field of Doppler radar system. Tabary et al. (‘714) teaches “the estimating unit is configured to calculate the plurality of velocity estimation values for velocity folding from k times to k + n times (k being an integer that is 0 or less, n 10being an integer that is 1 or greater, and k + n being an integer that is 0 or greater (paragraphs 16-18: folding the speed 
    PNG
    media_image1.png
    18
    37
    media_image1.png
    Greyscale
 into the ranges 
    PNG
    media_image2.png
    20
    45
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    18
    140
    media_image3.png
    Greyscale
 to obtain the speeds 
    PNG
    media_image4.png
    29
    72
    media_image4.png
    Greyscale
…retaining as the speed V, the speed 
    PNG
    media_image5.png
    21
    33
    media_image5.png
    Greyscale
 corresponding to the smallest root mean square deviation)1”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873) with the teaching of Tabary et al. (‘714) for more reliable precise radar detection (Tabary et al. (‘714) – paragraph 19). In addition, both prior art references, (Mitsutoshi (‘873) and Tabary et al. (‘714)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting bursts of chirps, velocity estimation for each value of detected signal, finding relative velocity by matching process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1), and further in view of Morinaga et al.  (JP 2016003873) [Espacenet translation].
Regarding Claim 4, which is dependent on independent claim 1, Morinaga et al. (‘386) discloses the claimed invention of claim 1. Morinaga et al. (‘386)  does not explicitly disclose “the estimating unit is configured to calculate the velocity estimation value of the initial detection target object in the next and subsequent processing cycles of the processing 15cycle in which the initial detection target object is detected by the detecting unit, based on the velocity observation value that calculated by the observing unit in the processing cycle that is being performed, and the velocity prediction value that is the velocity prediction value that is predicted by the predicting unit from the velocity estimation value in the processing cycle before the processing cycle that is being performed and associated with the velocity 20observation value by the matching processing unit.”
Morinaga et al.  (‘873) relates to radar system using chirp waves (paragraph 1). Morinaga et al.  (‘873) teaches “the estimating unit is configured to calculate the velocity estimation value of the initial detection target object in the next and subsequent processing cycles of the processing 15cycle in which the initial detection target object is detected by the detecting unit, based on the velocity observation value that calculated by the observing unit in the processing cycle that is being performed, and the velocity prediction value that is the velocity prediction value that is predicted by the predicting unit from the velocity estimation value in the processing cycle before the processing cycle that is being performed and associated with the velocity 20observation value by the matching processing unit (paragraph 30: for each of the extraction results in S310, a plurality of velocities within the corresponding velocity detection range are calculated from the velocity calculation results based on the first modulation data, that is, velocities containing ambiguity due to phase folding…among the plurality of velocities, the one closest to the velocity calculation result based on the second modulation data is selected as the true value, and this is adopted as the velocity of the object existing at the distance of interest, and this process is performed)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873) with the teaching of Morinaga et al.  (‘873) for eliminating velocity ambiguity (Morinaga et al. (‘873) – paragraph 6). In addition, both prior art references, (Mitsutoshi (‘873) and Morinaga et al.  (‘873)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar system using chirp waves, transmitting and receiving a first modulated wave sets in advance a plurality of times, execute a target detection process for calculating the observed values for each target reflecting the radar wave, calculating distance and speed based and calculating probability of velocity estimation. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1), and further in view of Rose (US 2004/0207553 A1).
Regarding Claim 5, which is dependent on independent claim 1, Mitsutoshi (‘873) discloses the claimed invention of claim 1. Mitsutoshi (‘873) does not explicitly disclose “a likelihood calculating unit that is configured to calculate, regarding each of the velocity estimation values, a likelihood that indicates a probability of the velocity estimation 25value.”
Rose (‘553) relates to radars (paragraph 2). Rose (‘553) teaches “a likelihood calculating unit that is configured to calculate, regarding each of the velocity estimation values, a likelihood that indicates a probability of the velocity estimation 25value (paragraph 51: the resulting likelihood functions in effect assign probabilities to the range-velocity pairs shown in range and velocity candidates 318 Figure 3a and Figure 3b… each of the range-velocity pairs is assumed equally probable initially… the likelihoods are revised over time, as bearing measurements 329 are processed by each estimator…after several iterations, and after the observability maneuver (step 210 of Figure 2), the initialization range-velocity pairs located proximate the correct state value generate a subset of Bayes weights, or likelihoods, approaching 1)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873) with the teaching of Rose (‘553) to resolve speed ambiguities (Rose (‘553) – paragraph 14). In addition, both prior art references, (Mitsutoshi (‘873) and Rosae (‘553)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, range and velocity estimation for each value of detected signal.
Claims 6, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1), further in view of Rose (US 2004/0207553 A1) and Tabary et al. (US 2008/0211714 A1).
Regarding Claim 6, which is dependent on claim 5, Mitsutoshi (‘873)/Rose (‘553) discloses the claimed invention of claim 1. Mitsutoshi (‘873)/Rose (‘553) does not explicitly disclose “the likelihood calculating unit is configured to increase the likelihood of the velocity 37estimation value that corresponds to the velocity prediction value of which association is established, when the association is established by the matching processing unit.”
Tabary et al. (‘714) relates to field of Doppler radar system. Tabary et al. (‘714) teaches “the likelihood calculating unit is configured to increase the likelihood of the velocity 37estimation value that corresponds to the velocity prediction value of which association is established, when the association is established by the matching processing unit (paragraphs 16-18: folding the speed 
    PNG
    media_image1.png
    18
    37
    media_image1.png
    Greyscale
 into the ranges 
    PNG
    media_image2.png
    20
    45
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    18
    140
    media_image3.png
    Greyscale
 to obtain the speeds 
    PNG
    media_image4.png
    29
    72
    media_image4.png
    Greyscale
…calculating the differences 
    PNG
    media_image6.png
    23
    92
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    21
    84
    media_image7.png
    Greyscale
 and the root-mean-square deviation 
    PNG
    media_image8.png
    19
    33
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    19
    110
    media_image9.png
    Greyscale
… retaining as the speed V, the speed 
    PNG
    media_image5.png
    21
    33
    media_image5.png
    Greyscale
 corresponding to the smallest root mean square deviation)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553) with the teaching of Tabary et al. (‘714) for more reliable precise radar detection (Tabary et al. (‘714) – paragraph 19). In addition, both prior art references, (Mitsutoshi (‘873), Rose (‘553) and Tabary et al. (‘714)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, range and velocity estimation for each value of detected signal.
Regarding Claim 11, which is dependent on claim 5, Mitsutoshi (‘873)/Rose (‘553) discloses the claimed invention of claim 5. Mitsutoshi (‘873)/Rose (‘553) does not explicitly disclose “an evaluating unit that is configured to calculate an evaluation value that evaluates correspondence between each of the plurality of velocity prediction values and the velocity observation value or a folding value thereof, based on a difference between each of the plurality of velocity prediction values and the velocity observation value or a folding value 5thereof.”
Tabary et al. (‘714) relates to field of Doppler radar system. Tabary et al. (‘714)  teaches “an evaluating unit that is configured to calculate an evaluation value that evaluates correspondence between each of the plurality of velocity prediction values and the velocity observation value or a folding value thereof, based on a difference between each of the plurality of velocity prediction values and the velocity observation value or a folding value 5thereof (paragraphs 16-18: folding the speed 
    PNG
    media_image1.png
    18
    37
    media_image1.png
    Greyscale
 into the ranges 
    PNG
    media_image2.png
    20
    45
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    18
    140
    media_image3.png
    Greyscale
 to obtain the speeds 
    PNG
    media_image4.png
    29
    72
    media_image4.png
    Greyscale
…calculating the differences 
    PNG
    media_image6.png
    23
    92
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    21
    84
    media_image7.png
    Greyscale
 and the root-mean-square deviation 
    PNG
    media_image8.png
    19
    33
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    19
    110
    media_image9.png
    Greyscale
… retaining as the speed V, the speed 
    PNG
    media_image5.png
    21
    33
    media_image5.png
    Greyscale
 corresponding to the smallest root mean square deviation)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rosae (‘553) with the teaching of Tabary et al. (‘714) for more reliable precise radar detection (Tabary et al. (‘714) – paragraph 19). In addition, both prior art references, (Mitsutoshi (‘873), Rose (‘553) and Tabary et al. (‘714)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, range and velocity estimation for each value of detected signal.
Regarding Claim 15, which is dependent on claim 11, Mitsutoshi (‘873) discloses the claimed invention of claim 11. Mitsutoshi (‘873) does not explicitly disclose “the likelihood calculating unit is configured to change the likelihood of the velocity estimation value that corresponds to the velocity prediction value of which association is established, based on the evaluation value used for the association, when the association is 39established by the matching processing unit.”
Tabary et al. (‘714) relates to field of Doppler radar system. Tabary et al. (‘714) teaches “the likelihood calculating unit is configured to change the likelihood of the velocity estimation value that corresponds to the velocity prediction value of which association is established, based on the evaluation value used for the association, when the association is 39established by the matching processing unit (paragraphs 16-18: folding the speed 
    PNG
    media_image1.png
    18
    37
    media_image1.png
    Greyscale
 into the ranges 
    PNG
    media_image2.png
    20
    45
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    18
    140
    media_image3.png
    Greyscale
 to obtain the speeds 
    PNG
    media_image4.png
    29
    72
    media_image4.png
    Greyscale
…calculating the differences 
    PNG
    media_image6.png
    23
    92
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    21
    84
    media_image7.png
    Greyscale
 and the root-mean-square deviation 
    PNG
    media_image8.png
    19
    33
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    19
    110
    media_image9.png
    Greyscale
)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553) with the teaching of Tabary et al. (‘714) for more reliable precise radar detection (Tabary et al. (‘714) – paragraph 19). In addition, both prior art references, (Mitsutoshi (‘873), Rose (‘553) and Tabary et al. (‘714)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, range and velocity estimation for each value of detected signal.
Regarding Claim 16, which is dependent on claim 11, Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714) discloses the claimed invention of claim 11. Mitsutoshi (‘873)/Tabary et al. (‘714) does not explicitly disclose “the predicting unit is further configured to calculate a prediction value in the next 5processing cycle regarding at least one of distance to the target object, orientation of the target object in relation to the vehicle, and strength of the target object signal.”
Rose (‘553) relates to radars (paragraph 2). Rose (‘553) teaches “the predicting unit is further configured to calculate a prediction value in the next 5processing cycle regarding at least one of distance to the target object, orientation of the target object in relation to the vehicle, and strength of the target object signal (claim 1: method of estimating target range and heading from bearing measurements enhancing bearings-only estimator convergence to a target track, and permitting optimization of an observer position relative to the target at the end of the total bearing measurement period, by using one or more estimates of the target range, speed and heading... derive a specific speed or discrete set of speeds... estimating from the one or more emitter bearings the emitter speed as a continuous function of emitter range, and determining the emitter range consistent therewith by comparing the continuous emitter speed with the specific speed or the discrete set of speeds derived from the performance data base...assigning an accuracy figure of merit to the range estimate, speed estimate and heading estimate, wherein the accuracy figure of merit is determined from the predicted variance in the particular discrete speed estimate and the continuous speed function)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714) with the teaching of Rose (‘155) to resolve velocity ambiguties (Rose (‘155) – paragraph 14). In addition, both prior art references, (Mitsutoshi (‘873), Rosae (‘553), Tabary et al. (‘714) and Rose (‘155)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, range and velocity estimation for each value of detected signal.
Regarding Claim 17, which is dependent on claim 16, Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714)/Rose (‘155) discloses the claimed invention of claim 16. Mitsutoshi (‘873)/Tabary et al. (‘714) does not explicitly disclose “the evaluating unit is further configured to calculate the evaluation value based on a 10difference between a prediction value of at least one of the distance, the orientation, and the strength calculated by the predicting unit and an observation value thereof.”
Rose (‘553) relates to radars (paragraph 2). Rose (‘553) teaches “the evaluating unit is further configured to calculate the evaluation value based on a 10difference between a prediction value of at least one of the distance, the orientation, and the strength calculated by the predicting unit and an observation value thereof (claim 1: method of estimating target range and heading from bearing measurements enhancing bearings-only estimator convergence to a target track, and permitting optimization of an observer position relative to the target at the end of the total bearing measurement period, by using one or more estimates of the target range, speed and heading... derive a specific speed or discrete set of speeds... estimating from the one or more emitter bearings the emitter speed as a continuous function of emitter range, and determining the emitter range consistent therewith by comparing the continuous emitter speed with the specific speed or the discrete set of speeds derived from the performance data base...assigning an accuracy figure of merit to the range estimate, speed estimate and heading estimate, wherein the accuracy figure of merit is determined from the predicted variance in the particular discrete speed estimate and the continuous speed function)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714) with the teaching of Rose (‘155) to resolve velocity ambiguties (Rose (‘155) – paragraph 14). In addition, both prior art references, (Mitsutoshi (‘873), Rosae (‘553), Tabary et al. (‘714) and Rose (‘155)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, range and velocity estimation for each value of detected signal.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1), in view of Rose (US 2004/0207553 A1) and further in view of Finch et al. (US 2007/0013580 A1).
Regarding Claim 7, which is dependent on claim 5, Mitsutoshi (‘873)/Rose (‘553) discloses the claimed invention of claim 5. Mitsutoshi (‘873) does not explicitly disclose “the determining unit is configured to determine a maximum likelihood estimation value to be the relative velocity in the processing cycle when any of the likelihoods exceeds a likelihood threshold that is set in advance, and delete the other velocity estimation values that are calculated by the estimating unit regarding the initial detection target object corresponding to the maximum likelihood estimation value, in which the maximum likelihood estimation 10value is the velocity estimation value of which the likelihood is greatest among the likelihoods corresponding to a same initial detection target object and exceeds the likelihood threshold.”
Finch et al. (‘580) relates to radar system. Finch et al. (‘580) teaches “the determining unit is configured to determine a maximum likelihood estimation value to be the relative velocity in the processing cycle when any of the likelihoods exceeds a likelihood threshold that is set in advance, and delete the other velocity estimation values that are calculated by the estimating unit regarding the initial detection target object corresponding to the maximum likelihood estimation value, in which the maximum likelihood estimation 10value is the velocity estimation value of which the likelihood is greatest among the likelihoods corresponding to a same initial detection target object and exceeds the likelihood threshold (paragraph 49: Figure 6: conventional MTI/MTD filtering is carried out (step 650) using a reduced threshold, on the I and Q components of the echo returns…the use of a reduced threshold increases the likelihood of target detection...the I and Q components for the range cells with bursts where detections occur are stored (step 646) before conventional plot collapsing methods are used (step 616) to detect clusters...I and Q dependent terms of residue are calculated (step 608a) for each burst in a group of adjacent partial plots (in each `cluster` of detections) as a function of velocity...for each burst the residue is calculated (step 608b) and stored (step 608c) for each velocity step...the residues are then summed (step 608d) across all bursts included in the plot…the minimum residue is found (step 608e) and the target radial velocity and other parameters determined (steps 610, 612)…the target return strength is compared to a threshold value (step 614) and the parameters are outputted if the target return strength is greater than the detection threshold (step 652)…the threshold value is chosen to maintain the false detection rate at the required level, previously increased by the use of a reduced threshold during filtering (step 650); paragraph 57: with ambiguous range returns, a choice of methods equivalent to the various methods of extracting the radial velocity from an unambiguous return is available …the returns from the bursts within an integration window at a common (ambiguous) range can be processed to give a maximum likelihood velocity and target size, or any other of the available parameters extracted either by a simple weighted mean approach or by re-computing the residues for the whole set of returns…for long coherent bursts this approach suffers from the difficulty that the difference in depth of the residue between adjacent orders of ambiguity is small and therefore it is possible that for relatively weak targets the wrong order of ambiguity may initially be chosen…errors of this sort are typically only of one or two ambiguities; by unfolding the target to just those ambiguities around the most likely ambiguity order and summing the residues across the bursts in the integration or plot window, then seeking the deepest minimum from this limited set of possible target locations, the most likely velocity, position and other target parameters can be extracted from the data…the most likely azimuth may possibly also be extracted)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553) with the teaching of Finch et al. (‘580) for improving velocity extraction in radar detection process of (Finch et al. (‘580) – paragraph 1). In addition, both prior art references, (Mitsutoshi (‘873), Rose (‘553) and Finch et al. (‘580)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, velocity extraction in the field of radiation pulse echo detection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1)/Rose (US 2004/0207553 A1)/Tabary et al. (US 2008/0211714 A1) and further in view of Finch et al. (US 2007/0013580 A1).
Regarding Claim 12, which is dependent on claim 11, Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714) discloses the claimed invention of claim 11. Mitsutoshi (‘873) does not explicitly disclose “the matching processing unit is configured to associate, among combinations of the velocity observation value or a folding value thereof, and each of the plurality of velocity 10prediction values corresponding to a same initial detection target object, a combination of which the evaluation value calculated by the evaluating unit is greatest and higher than an evaluation threshold that is set in advance.”
Finch et al. (‘580) relates to radar system. Finch et al. (‘580) teaches “the matching processing unit is configured to associate, among combinations of the velocity observation value or a folding value thereof, and each of the plurality of velocity 10prediction values corresponding to a same initial detection target object, a combination of which the evaluation value calculated by the evaluating unit is greatest and higher than an evaluation threshold that is set in advance (paragraph 49: In the method shown in Figure 6, conventional MTI/MTD filtering is carried out (step 650) using a reduced threshold, on the I and Q components of the echo returns…the use of a reduced threshold increases the likelihood of target detection…the I and Q components for the range cells with bursts where detections occur are stored (step 646) before conventional plot collapsing methods are used (step 616) to detect clusters...I and Q dependent terms of residue are calculated (step 608a) for each burst in a group of adjacent partial plots as a function of velocity…for each burst the residue is calculated (step 608b) and stored (step 608c) for each velocity step…the residues are then summed (step 608d) across all bursts included in the plot…the minimum residue is found (step 608e) and the target radial velocity and other parameters determined (steps 610, 612)…the target return strength is compared to a threshold value (step 614) and the parameters are outputted if the target return strength is greater than the detection threshold (step 652)...the threshold value is chosen to maintain the false detection rate at the required level, previously increased by the use of a reduced threshold during filtering (step 650); paragraph 57: with ambiguous range returns, a choice of methods equivalent to the various methods of extracting the radial velocity from an unambiguous return is available...the returns from the bursts within an integration window at a common (ambiguous) range can be processed to give a maximum likelihood velocity and target size, or any other of the available parameters extracted either by a simple weighted mean approach or by re-computing the residues for the whole set of returns.; by unfolding the target to just those ambiguities around the most likely ambiguity order and summing the residues across the bursts in the integration or plot window (depending on the method of combining the bursts used), then seeking the deepest minimum from this limited set of possible target locations, the most likely velocity, position and other target parameters can be extracted from the data)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714) with the teaching of Finch et al. (‘580) for improving velocity extraction in radar detection process (Finch et al. (‘580) – paragraph 1). In addition, both prior art references, (Mitsutoshi (‘873), Rosae (‘553), Tabary et al. (‘714) and Finch et al. (‘580)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving chirps, velocity extraction in the field of radiation pulse echo detection.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1)/Rose (US 2004/0207553 A1)/Tabary et al. (US 2008/0211714 A1)/Finch et al. (US 2007/0013580 A1) and further in view of Kishida et al. (US 2003/0122703 A1).
Regarding Claim 13, which is dependent on claim 12, Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714)/Finch et al. (‘580) discloses the claimed invention of claim 12. Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714)/Finch et al. (‘580)) does not explicitly disclose “the matching processing unit is configured to associate, among combinations of the velocity observation value or a folding value thereof, and each of the plurality of velocity 10prediction values corresponding to a same initial detection target object, a combination of which the evaluation value calculated by the evaluating unit is greatest and higher than an evaluation threshold that is set in advance.”
Kishida et al. (‘703) elates to a radar data processing apparatus and data processing method. Kishida et al. (‘703) teaches “an extrapolation processing unit that is configured to perform an extrapolation process in which, when the velocity prediction value is not associated with the velocity observation value by the matching processing unit, sets the velocity prediction value that is not associated as the velocity estimation value (paragraph 56: Figure 16: first, peak data is input from the DSP 28 (step 1000)...the predicted values of the present target data (distance and relative velocity) and the predicted values of peak frequencies are calculated from the previous data (step 1002, details described previously), and pairing based on the past is tried (step 1004, details described previously)...new pairing is tried on the remaining peaks (step 1006, details described previously)...the distance and relative velocity are calculated from the frequencies of the paired peaks, and continuity with the previous data is checked (step 1008, details described previously)...if the data is outside the range predicted from the previous data, data calculated by extrapolation for a predetermined period of time is taken as the target data)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714)/Finch et al. (‘580) with the teaching of Kishida et al. (‘703) for improving velocity extraction in radar detection process (Finch et al. (‘580) – paragraph 1). In addition, both prior art references, (Mitsutoshi (‘873), Rosae (‘553), Tabary et al. (‘714), Finch et al. (‘580) and Kishida et al. (‘703)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, such as, transmitting and receiving chirps, velocity extraction in the field of radiation pulse echo detection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2017/0115386 A1)/Rose (US 2004/0207553 A1)/Tabary et al. (US 2008/0211714 A1)/Finch et al. (US 2007/0013580 A1)/Kishida et al. (US 2003/0122703 A1) and further in view of Honlkel et al. (US 2010/0007544 A1).
Regarding Claim 14, which is dependent on claim 13, Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714)/Finch et al. (‘580)/Kishida et al. (‘703) discloses the claimed invention of claim 12. Mitsutoshi (‘873)/Rosae (‘553)/Tabary et al. (‘714)/Finch et al. (‘580)/Kishida et al. (‘703) does not explicitly disclose “the likelihood calculating unit is configured to decrease the likelihood of the velocity estimation value that is calculated by the extrapolation process, when the extrapolation process is performed by the extrapolation processing unit.”
Honlkel et al. (‘544) relates to a method for measurements from a radar sensor system. Honlkel et al. (‘544) teaches “the likelihood calculating unit is configured to decrease the likelihood of the velocity estimation value that is calculated by the extrapolation process, when the extrapolation process is performed by the extrapolation processing unit (paragraph 6: measurement errors relating to the position and velocity of a target are a major disturbance source for correct association…the errors generally occur during the measurement process or during a necessary time matching process, which is done by means of extrapolation to a common time, for comparison with other measurements …measurement errors increase the probability of incorrect associations...the further aspect for errors occurs).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Mitsutoshi (‘873)/Rose (‘553)/Tabary et al. (‘714)/Finch et al. (‘580)/Kishida et al. (‘703) with the teaching of Honlkel et al. (‘544) for unambiguous association of measurements for radar detection (Honlkel et al. (‘544) – paragraph 17). In addition, all prior art references, (Mitsutoshi (‘873), Rose (‘553), Tabary et al. (‘714), Finch et al. (‘580), Kishida et al. (‘703), Honlkel et al. (‘544)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting and receiving reflected radar signal, velocity extraction in the field of radiation echo detection..
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: “the likelihood calculating unit is configured to calculate, regarding each velocity estimation value, an initial value of the likelihood that differs for each folding number.”
Claims 19-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: “the predicting unit is further configured to calculate a prediction value in the next 20processing cycle regarding at least one of distance to the target object, orientation of the target object in relation to the vehicle, and strength of the target object signal; and the radar apparatus includes an accuracy calculating unit that is configured to calculate connection accuracy of the velocity prediction value and the velocity observation value of a folding value thereof, the accuracy calculating unit being configured to calculate 25the connection accuracy based on at least one of a difference between the prediction value of at least one of the distance, the velocity, the orientation, and the strength calculated by the predicting unit and an observation value thereof, and the connection accuracy calculated in a previous processing cycle.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishida et al. (JP2010038705) describes a radar transceiver signal that receives a reflected signal of a transmission signal subjected to frequency modulation such that the frequency rises and falls, and generates a beat signal with a frequency corresponding to the frequency difference between the transmission signal and the reception signal; to a processing device or the like, and more particularly to a signal processing device or the like for detecting the relative distance or relative velocity of a target object using beat signals generated when transmission signals have different frequency change rates (paragraph 1).
Jansen et al. (US 2016/0124086 A1) elate to a method for determining the velocity of an object using radar system having a processor, including: receiving, by a processor, a first digital signal corresponding to a first transmit signal; receiving, by the processor, a second digital signal corresponding to a second transmit signal; processing the first digital signal to produce a first range/relative velocity matrix; detecting objects in the first range/relative velocity matrix to produce a first detection vector; unfolding the first detection vector; processing the second digital signal to produce a second range/relative velocity matrix; interpolating the second range/relative velocity matrix in the relative velocity direction wherein the interpolated second range/relative velocity matrix has a frequency spacing corresponding to the frequency spacing of the first range/relative range velocity matrix in the relative velocity direction; detecting objects in the second range/relative velocity matrix to produce a second detection vector; unfolding the second detection vector; and determining a true velocity of the detected objects based upon the unfolded first and second detection vectors (paragraph 4).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per claim 3, the velocity estimation value is calculated for at least once (when k=0 and n=1). This is disclosed by the reference. Also the velocity calculation is performed for each of the plurality of velocity estimation.